DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malcolm (WO2014/181116), in view of, Seelert (US5930600), in further view of, Case (US 2002/0114579).



          In regards to claim 1, Malcolm discloses an optical component mounting system for supporting an optical component, wherein the optical component mounting system comprises a stack of components for supporting the optical component, the stack of components comprising: (1-6 fig. 1, ‘apparatus’, ‘optical components’, ‘baseplate’; abstract)

          a first component comprising a first surface; (4, 5, 9, 13 fig(s) 1-3, ‘1st surface’, ‘2nd surface’, ‘circular ledge’, ‘pillars are optical elements placed on the baseplate 3’)

a second component comprising a second surface facing the first surface; and (4, 5, 9, 13 fig(s) 1-3, ‘1st surface’, ‘2nd surface’, ‘circular ledge’, ‘pillars are optical elements placed on the baseplate 3’)

          Malcolm does not teach:

          adhesive between the first surface of the first component and the second surface of the second component adhering the first component and the second component together; 

          wherein the first component comprises at least three mounting pads extending from the first surface, 

          wherein the mounting pads of the first component contact the second surface of the second component and provide direct support between the first component and the second component.  

          Seelert discloses:


          adhesive between the first surface of the first component and the second surface of the second component adhering the first component and the second component together; (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’)

          Seelert does not teach:

          wherein the first component comprises at least three mounting pads extending from the first surface, 

          wherein the mounting pads of the first component contact the second surface of the second component and provide direct support between the first component and the second component.  

          Case teaches:
          wherein the first component comprises at least three mounting pads extending from the first surface, (14, 18, 24, 26, 50, 54 fig(s) 2a, 3-4; ‘54 pads used between mount holders 24,26 and base mounting plate 18’; para(s) 0028-0033)

          wherein the mounting pads of the first component contact the second surface of the second component and provide direct support between the first component and the second component.  (14, 18, 24, 26, 50, 54 fig(s) 2a, 3-4; ‘54 pads used between mount holders 24,26 and base mounting plate 18’; para(s) 0028-0033)

          It would have been obvious before the effective filing date of the invention to combine the ‘mount apparatus’ of Malcolm, the ‘bonded components’ of Seelert with the ‘optical device’ of Case, in order to fix or position an optical fiber in its required orientation utilized in fields such as ophthalmic procedures, engineering research and the like.

          In regards to claim 2, Malcolm discloses an optical component mounting system as recited in claim 1, (see claim rejection 1) Seelert teaches wherein the first component is above the second component in the stack of components. (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’)  


          In regards to claim 3, Malcolm discloses an optical component mounting system as recited in claim 1, (see claim rejection 1) Seelert teaches wherein the first component is below the second component in the stack of components. (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’)  


          In regards to claim 4, Malcolm discloses an optical component mounting system as recited in claim 1, (see claim rejection 1) Seelert teaches wherein the first component is a lower mount and the second component is a lower bonding pad. (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’)  


          In regards to claim 5, Malcolm discloses an optical component mounting system as recited in claim 1, (see claim rejection 1) Seelert teaches wherein the first component is a lower bonding pad and the second component is a lower mount. (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’)  
 



          In regards to claim 6, Malcolm discloses an optical component mounting system as recited in claim 1, (see claim rejection 1) wherein the first component is an upper clamping mount and Seelert discloses the second component is an upper bonding pad. (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’)  
  



          In regards to claim 7, Malcolm teaches an optical component mounting system as recited in claim 1, (see claim rejection 1) Seelert discloses wherein the first component is an upper bonding pad and the second component is an upper clamping mount. (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’)  
  

          In regards to claim 8, Malcolm discloses an optical component mounting system as recited in claim 1, (see claim rejection 1)  wherein the optical component comprises a laser diode.  (pg 12, ‘recites laser systems’)


          In regards to claim 9, Malcolm teaches a laser mounting system for supporting a laser, wherein the laser mounting system comprises a stack of components for supporting the laser, the stack of components comprising: (1-6 fig. 1, ‘apparatus’, ‘optical components’, ‘baseplate’; abstract)


          a lower mount; (4, 5, 9, 13 fig(s) 1-3, ‘1st surface’, ‘2nd surface’, ‘circular ledge’, ‘pillars are optical elements placed on the baseplate 3’)


          an upper mount; (4, 5, 9, 13 fig(s) 1-3, ‘1st surface’, ‘2nd surface’, ‘circular ledge’, ‘pillars are optical elements placed on the baseplate 3’)

          Seelert discloses:

           a lower bonding pad; (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’)  

          an upper bonding pad; (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’)  

          Seelert teaches:

           a solder layer between the lower bonding pad and the upper bonding pad; (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’)  

          adhesive between the lower mount and the lower bonding pad adhering the lower mount and the lower bonding pad together; and (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’)  

          adhesive between the upper mount and the upper bonding pad adhering the upper mount and the upper bonding pad together; (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’)  

          Case teaches:

          wherein at least one of the components in the stack of components is a first component comprising at least three mounting pads extending toward a second component which is an adjacent component in the stack of components, wherein the mounting pads of the first component contact the second component and provide direct support between the first component and the second component.   (14, 18, 24, 26, 50, 54 fig(s) 2a, 3-4; ‘54 pads used between mount holders 24,26 and base mounting plate 18’; para(s) 0028-0033)


          In regards to claim 10, Malcolm and Seelert disclose a laser mounting system as recited in claim 9, (see claim rejection 9) Case discloses wherein the first component comprising the at least three mounting pads is the lower mount and the second component is the lower bonding pad. (14, 18, 24, 26, 50, 54 fig(s) 2a, 3-4; ‘54 pads used between mount holders 24,26 and base mounting plate 18’; para(s) 0028-0033)
 

           In regards to claim 11, Malcolm and Seelert teach a laser mounting system as recited in claim 9, (see claim rejection 9) wherein the first component comprising the at least three mounting pads is the lower bonding pad and the second component is the lower mount.  (14, 18, 24, 26, 50, 54 fig(s) 2a, 3-4; ‘54 pads used between mount holders 24,26 and base mounting plate 18’; para(s) 0028-0033)


          In regards to claim 12, Malcolm and Seelert teach a laser mounting system as recited in claim 9, (see claim rejection 9) Case discloses wherein the first component comprising the at least three mounting pads is the upper mount and the second component is the upper bonding pad. (14, 18, 24, 26, 50, 54 fig(s) 2a, 3-4; ‘54 pads used between mount holders 24,26 and base mounting plate 18’; para(s) 0028-0033)
  

           In regards to claim 13, Malcolm and Seelert teach a laser mounting system as recited in claim 9, wherein the first component comprising the at least three mounting pads is the upper bonding pad and the second component is the upper mount. (14, 18, 24, 26, 50, 54 fig(s) 2a, 3-4; ‘54 pads used between mount holders 24,26 and base mounting plate 18’; para(s) 0028-0033)
  


          In regards to claim 14, Malcolm discloses a laser mounting system as recited in claim 9, (see claim rejection 9) wherein the upper mount is an upper clamping mount. (1-6 fig. 1, ‘apparatus’, ‘optical components’, ‘baseplate’; abstract)
 

          In regards to claim 15, Malcolm discloses a laser mounting system as recited in claim 9, wherein the laser comprises a laser diode. (pg 12, ‘recites laser systems’) 


          In regards to claim 16, Malcolm discloses a method of assembling an optical component mounting system for supporting an optical component, wherein the optical component mounting system comprises a stack of components for supporting the optical component, the method comprising: (abstract; fig 4, ‘method’)

          Seelert discloses:

          stacking together a first component and a second component, wherein the first component comprises a first surface, wherein the second component comprises a second surface facing the first surface, wherein the first component comprises at least three mounting pads extending from the first surface, wherein when the first component and the second component are stacked together the mounting pads of the first component contact the second surface of the second component, and wherein the step of stacking together the first component and the second component comprises placing adhesive between the first surface of the first component and the second surface of the second component; and (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’; 14, 18, 24, 26, 50, 54 fig(s) 2a, 3-4; ‘54 pads used between mount holders 24,26 and base mounting plate 18’; para(s) 0028-0033) 


          curing the adhesive at a temperature at or above an upper end of an expected temperature operating range for the optical component mounting system. (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’) 


          In regards to claim 17, Malcolm teaches a method of assembling an optical component mounting system as recited in claim 16, (see claim rejection 16) Seelert discloses wherein the step of curing the adhesive comprises curing the adhesive at or above 35 degrees Celsius.  (‘Seelert discloses a glass temperature of epoxy adhesive’; abstract, ‘employment of PTC or NTC thermistor for heating the bonding medium’)


          In regards to claim 18, Malcolm discloses a method of assembling an optical component mounting system as recited in claim 16, (see claim rejection 16) Seelert teachs wherein the step of stacking together the first component and the second component comprises stacking the first component on top of the second component. (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’) 
 


          In regards to claim 19, Malcolm discloses an method of assembling an optical component mounting system as recited in claim 16, (see claim rejection 16) Seelert discloses wherein the step of stacking together the first component and the second component comprises stacking the second component on top of the first component. (abstract; fig(s) 1, ‘teaches stacked components on a base plate/substrate using adhesive 22, also 1st support plate 34, 2nd support plate 38, metallization layer 36, solderable metallization layer 42, epoxy adhesive 44, and solder layer 40’) 
 

          In regards to claim 20, Malcolm discloses a method of assembling an optical component mounting system as recited in claim 16, (see claim rejection 16) wherein the optical component comprises a laser diode. (pg 12, ‘recites laser systems’)




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852